                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 NICOLE BENNETT                                 )    3:19-CV-00081 (KAD)
      Plaintiff,                                )
                                                )
        v.                                      )
                                                )
 METRO-NORTH RAILROAD                           )
 COMPANY,                                       )    December 18, 2019
     Defendant.

                    ORDER RE: MOTION TO COMPEL [ECF NO. 29]

Kari A. Dooley, United States District Judge:

       On August 27, 2019, Plaintiff Nicole Bennett (“Plaintiff”) filed a supplemental

memorandum in support of her motion to compel Defendant Metro-North Railroad Company

(“Defendant”) to produce documents responsive to Plaintiff’s Requests 2, 4, and 9. (ECF Nos. 29

and 35). In the supplemental memorandum, Plaintiff asks this Court to order Defendant to

produce documents identified at lines 2, 3, 4, 5, and 6 of Defendant’s August 22, 2019 privilege

log. (ECF No. 35). On October 2, 2019, in its Status Report, Defendant argues that the Court

should reject Plaintiff’s motion to compel because Defendant properly withheld the documents

as protected work product under Fed. R. Civ. P. 26(b)(3). (ECF No. 64). Pursuant to this Court’s

December 2, 2019 Order (ECF No. 69), Defendant submitted the documents at issue for in

camera review on December 9, 2019. (ECF No. 72). For the reasons that follow and with respect

to the documents at issue, Plaintiff’s motion to compel is GRANTED.

Discussion

       The party asserting a privilege that protects against disclosure has the burden of

establishing the privilege asserted. In re Grand Jury Subpoenas Dated Mar. 19, 2002 & Aug. 2,

2002, 318 F.3d 379, 384 (2d Cir. 2003). Here, the Defendant asserts that the documents listed in


                                                1
lines 2 through 6 of the August 22, 2019 privilege log are privileged pursuant to Fed. R. Civ. P.

26(b)(3) as documents prepared in anticipation of litigation, and therefore work product. (ECF

No. 64). Generally, these documents are internal emails to which drafts of the IR-1 and IR-2 are

attached. As observed by both parties, a document is “prepared in anticipation of litigation . . . if

in light of the nature of the document and the factual situation in the particular case, the

document can fairly be said to have been prepared or obtained because of the prospect of

litigation.” United States v. Adlman, 134 F.3d 1194, 1202 (2d Cir. 1998) (emphasis added)

(internal quotation marks and citations omitted). But the court, in Adlman, further held that “the

‘because of’ formulation that we adopt here withholds protection from documents that are

prepared in the ordinary course of business or that would have been created in essentially similar

form irrespective of the litigation. It is well established that work-product privilege does not

apply to such documents.” Id.

       The parties agree that the IR-2 Form prepared in connection with the Plaintiff’s accident

is NOT protected work-product and has been produced by Defendant to the Plaintiff. Indeed, the

IR-2 Form is prepared in every case in which an employee is injured for multiple reasons: to

insure a quick and thorough investigation of the accident; to help determine the cause of the

accident; to help prevent future accidents of a similar nature; and to comply with regulatory

obligations. (ECF No. 35 at 2–3; ECF No. 64 at 9); see 6 Moore’s Federal Practice, §

26.70[3][c][ii] (Mathew Bender 3d Ed.) (“If the party routinely causes reports to be prepared

under similar circumstances without regard to whether subsequent litigation occurs, work

product protection does not apply.”); see also Schaeffler v. United States, 806 F.3d 34, 43–44 (2d

Cir. 2015) (work product protection does not apply to documents “prepared in the ordinary

course of business in a form that would not vary regardless of whether litigation was expected.”);



                                                  2
Adlman, 134 F.3d at 1202. Notwithstanding, the Defendant seeks to shield the communications

regarding the preparation of the IR-2 and the drafts of the IR-2 as protected work product.

       The court has reviewed the documents in camera. The documents at issue reflect the

drafting, sharing, review, signing and/or editing of the IR-2. The documents do not include any

discussion of possible litigation or claims by the Plaintiff. And not surprisingly, they do not

therefore reflect or reveal any particular litigation strategy, attorney impressions, or even that

counsel was involved in any manner in the creation of the IR-2. In sum, there is no indication in

the documents themselves that the IR-2 was being prepared other than for the reasons set forth

above and for which an IR-2 is prepared in the case of every employee accident in the ordinary

course of business. Accordingly, the Defendant has not met its burden of establishing that these

documents were prepared “because of” anticipated litigation as set forth in Adlman.

       Accordingly, on or before January 21, 2020, the Defendant shall produce the documents

identified at lines two through six of the August 22, 2019 privilege log to the Plaintiff.

       SO ORDERED at Bridgeport, Connecticut, this 18th day of December 2019.


                                                /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE




                                                  3
